Citation Nr: 1236991	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for first degree atrioventricular (AV) block ("heart disability").

2.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease (DJD/arthritis) through September 17, 2009.

3.  Entitlement to a rating higher than 10 percent for right knee DJD since September 18, 2009 to the present.

4.  Entitlement to a rating higher than 10 percent for left knee DJD through September 17, 2009.  

5.  Entitlement to a rating higher than 10 percent for left knee DJD since September 18, 2009 to the present.

6.  Entitlement to a rating higher than 10 percent for left knee, symptomatic removal of the semilunar knee cartilage, through September 17, 2009.

7.  Entitlement to a rating higher than 10 percent for left knee, symptomatic removal of the semilunar knee cartilage, since September 18, 2009 to the present.

8.  Entitlement to a rating higher than 10 percent for lumbar spine degenerative changes through September 17, 2009.

9.  Entitlement to a rating higher than 10 percent for lumbar spine degenerative changes since September 18, 2009 to the present.

10.  Entitlement to service connection for hypertension, including as secondary to the service-connected heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from June 1971 to July 1995.

This appeal to the Board of Veterans' Appeals (Board) is from January 2008, May 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The January and May 2008 decisions denied and continued to deny his increased rating claims for service-connected left and right knee, low back and heart disabilities.  The July 2009 decision denied his service-connection claim for hypertension.  Jurisdiction over his claim is currently with the RO in Montgomery, Alabama.

The Veteran testified at a hearing at the RO in December 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  Although the undersigned VLJ held the record open an additional 60 days, the Veteran failed to submit any additional evidence in support of his claim.  

The issues of entitlement to increased ratings for his service-connected bilateral knee disabilities and low back disability, for the period since September 18, 2009 to the present, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The heart disability has exhibited a workload of 8 METs; left ventricular dysfunction with an ejection fraction of greater than 50 percent; and no history of acute or chronic congestive heart failure.  However, there is probative evidence of cardiac hypertrophy or dilation, on X-ray testing by the examiner and on private echocardiogram.

	(CONTINUED ON NEXT PAGE)

2.  For the period through September 17, 2009, there is no objective evidence that the right knee flexion is limited to 30 degrees or less or extension is limited beyond 0 degrees, considering pain on motion due to arthritis.  There is no additional limitation of motion on repetitive motion testing.

3.  For the period through September 17, 2009, there is no objective evidence that the left knee flexion is limited to 30 degrees or less or extension is limited beyond 0 degrees, considering pain on motion due to arthritis.  There is no additional limitation of motion on repetitive motion testing.

4.  The competent and credible evidence does not show subluxation or lateral instability in the right or left knees.

5.  For the period through September 17, 2009, the Veteran's left knee disability manifests symptomatic removal of the semilunar knee cartilage.

6.  For the period through September 17, 2009, the evidence does not show that the Veteran manifested forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined thoracolumbar spine range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in abnormal gait or spinal contour.

7.  For the period through September 17, 2009, the Veteran's lumbar spine disability also does not involve incapacitating episodes of intervertebral disc syndrome (IVDS) requiring bed rest prescribed by a physician. 

8.  For the period through September 17, 2009, the Veteran's lumbar spine disability does not involve left or right lower extremity radiculopathy/sciatic neuropathy. 

7.  Hypertension did not have its onset in service; did not manifest within one year of service; and is not attributable to service.  Hypertension is not causally related to or proximately aggravated by service-connected first degree AV block.


CONCLUSIONS OF LAW

1.  The criteria are met for a 30 percent rating, but no greater, for the first degree AV block disability.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.104, Diagnostic Codes (DCs) 7015, 7099 (2011).

2.  For the period through September 17, 2009, the criteria are not met for a rating higher than 10 percent for the right knee disability.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5257-5263 (2011).

3.  For the period through September 17, 2009, the criteria are not met for a rating higher than 10 percent for limitation of motion due to left knee DJD.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257, 5260-5263 (2011).

4.  For the period through September 17, 2009, the criteria are met for a separate 10 percent rating, but no higher, for left knee symptomatic removal of the semilunar knee cartilage.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5258, 5259 (2011).

5.  For the period through September 17, 2009, the criteria are not met for a rating higher than 10 percent for lumbar spine degenerative changes.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5235-5243 (2011).

6.  Hypertension is not a result of disease or injury incurred in or aggravated by service, and may not be presumed to have been incurred in service; and is not secondary to his service-connected first degree AV block.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the issues decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by a letter from the RO issued in August 2007 of the criteria for establishing increased ratings for his service-connected low back, heart and knee disabilities, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has further been met by letters from the RO issued in March and April 2009 of the criteria for establishing direct service connection for hypertension, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In the August 2007, March and April 2009 letters, he also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  These letters accordingly addressed all notice elements and predated the respective, initial adjudications by the AOJ/RO in January and May 2008 and July 2009.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  The RO has obtained service treatment records, service personnel records, and VA and identified private treatment records.  The Veteran also submitted additional records and written statements in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Travel Board hearing in December 2011 before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the December 2011 hearing, the undersigned VLJ identified the issues on appeal, in relevant part, as involving service connection for hypertension and increased ratings for low back, heart and knee disabilities.  Hearing Transcript (T.) at 1.  The VLJ solicited the Veteran to submit evidence on the nature and etiology of the hypertension, and to submit medical opinion evidence of a causal connection between his hypertension and service and/or his service-connected heart disability.  T. at 3-8.  In addition, the VLJ solicited the Veteran to submit evidence on the type, frequency and severity of symptoms for his service-connected low back, heart and knee disabilities.  T. at 9-19.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, on the basis of the hearing discussion, the VLJ left the record open for 60 additional days for the Veteran and his representative to submit medical opinion evidence on the etiology of the claimed hypertension, but none was submitted after the hearing.  T. at 7-8.

The Veteran was not provided with a medical nexus opinion on the hypertension claim because the standards of the Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been met.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Although the Veteran and his representative have indicated the possibility that his diagnosed hypertension is causally related to his service-connected heart disability, there is simply no competent medical opinion evidence to support this notion.  Also, his lay statements in this regard are not competent, since he lacks the specialized medical expertise to etiologically link one cardiovascular disability to another.  Importantly, hypertension is not readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  

As for the possibility of direct-service-incurrence, there is no competent and credible indication that his hypertension is directly attributable to his period of active duty.  There is no competent evidence of in-service incurrence of hypertension in his service treatment records, since these records are silent for complaint, treatment and diagnoses of hypertension.  As mentioned, the Veteran is also not competent as a lay person to etiologically link his presently diagnosed hypertension to service or assert the onset of hypertension during service.
The Board is not obligated to request an opinion when there is not this suggestion of a relevant disease or injury in service that could be associated with the currently claimed disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the hypertension issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Next, a specific VA medical examination was obtained in March 2008 and again in September 2009 to assess the severity of his service-connected lumbar spine, left and right knee, and heart disabilities.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

The Board notes that the Veteran's last heart examination is nearly three (3) years old.  The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's heart disability since the September 2009 VA examination.  The Veteran has not necessarily argued the contrary.  T. at 15-16.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the low back, knees and heart disabilities on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In contrast to the heart claim, the Board notes that the Veteran and his representative have argued that his service-connected low back and knees disabilities have worsened since the last respective examination in September 2009.  For this reason, the Board is deciding these increased rating claims for the period through September 17, 2009, the date of the last examination; and remanding for another examination to assess the current severity of the back and knees for the period since the last examination.  This is discussed below in the REMAND section.  

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-Increased Ratings for Heart, Knees, and Lumbar Spine Disabilities 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Here, the period of the appeal is from August 2006, which is one year prior to the August 2007 claims for increased ratings for his lumbar spine, heart and left and right knee disabilities.

A.  First Degree AV Block/Heart Disability, For the Entire Period of the Appeal

The Veteran contends that the severity of his heart disability symptoms warrant a higher rating during the pendency of the appeal.  The Veteran's first degree AV block has analogously been rated at 10 percent, under 38 C.F.R. § 4.104 (diseases of the heart), DCs 7099-7015, for an atrioventricular block.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

The pertinent rating criteria under DC 7015 are as follows: 
A 10 percent rating is warranted for atrioventricular block producing a workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. 
A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.
A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.
A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  
38 C.F.R. § 4.104, DC 7015.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Regulations for diseases of the heart were amended effective from October 6, 2006.  However, a review of the regulations both prior to and after the 2006 amendments reveals that the relevant provisions in DC 7015 remain essentially unchanged.  See 71 Fed. Reg. 52,460 (Sept. 6, 2006).  Also, the Veteran filed his claim in August 2007, after the changes went into effect.

After carefully reviewing the record, the Board finds the competent evidence does meet the criteria under DC 7015 for assigning an increased rating of 30 percent, but no higher, for his first degree AV block.  The most important probative evidence during this period is provided by the September 2009 VA examination report and private treatment records assessing the severity of the heart disability. 

At the March 2008 VA examination, the Veteran reported a history since 1972 of sharp chest pains, a heart murmur and heart block.  He denied any history of congestive heart failure.  On ECG testing, the examiner found sinus bradycardia with first degree AV block.  Accordingly, the examiner diagnosed first degree AV block, abnormal EKG.  Unfortunately, there was no stress test done with METS measurement.  Also, there was no testing done for left ventricular dysfunction with ejection fraction measurement.  On X-ray testing, the examiner found a normal heart size.

In contrast, at approximately the same time, the March 2008 echocardiogram by Dr. N.B. provided an impression of mild left ventricular hypertrophy.  Dr. N.B. also found an ejection fraction of 50 percent.

An April 2008 private dual isotope nuclear scan by Dr. P.M. noted an ejection fraction of 55 percent.  

The September 2009 VA examination report diagnosed the Veteran with first degree AV block.  He denied any history of congestive heart failure.  The Veteran reported a history of sharp midsternal chest pain that subsides within a few minutes of sitting down and taking an aspirin.  The September 2009 examiner assessed the heart condition with an estimated physical ability of 8 METS of activity and his left ventricular dysfunction produced an ejection fracture of greater than 50 percent.  

So, the METS findings of record do not meet the next higher rating of 30 percent under DC 7015.  

Nonetheless, the Board emphasizes that the September 2009 examination provides at least some probative evidence of cardiac hypertrophy or dilatation on X-ray.  Based upon X-ray testing, the September 2009 examiner found that the Veteran's heart size was "larger than normal," albeit, of mild enlargement.  The examiner also found that the cardiac silhouette is borderline enlarged.  Moreover, the March 2008 echocardiogram by Dr. N.B. provided an impression of mild left ventricular hypertrophy.  The Board notes that the March 2008 examiner indicated a normal sized heart.  Overall, resolving any doubt in the Veteran's favor, the Board finds there is evidence of cardiac hypertrophy or dilation, based upon the private echocardiogram results and the examiner's X-ray testing.  

In contrast, the criteria for higher 60 and 100 percent ratings under DC 7005 are not met.  As mentioned, the Veteran demonstrated well above 5 METs on objective examination.  The Board acknowledges that Dr. N.B found an ejection fracture of 50 percent, but this appears to be an isolated reading that is lower than other ejection fracture measurements of record.  Overall, the examination results and private testing found his left ventricular dysfunction produced an ejection fracture of greater than 50 percent.  The medical findings also did not indicate acute or chronic congestive heart failure. 

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of existence of chest pains.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

However, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his heart disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his heart disability.  There is absolutely no indication that he possesses the specialized medical expertise required to assess whether he has chronic congestive heart failure, the frequency of any episodes of acute congestive heart failure in the past year; evaluating the cardiovascular workload in terms of METs; and assessing whether there is left ventricular dysfunction, let alone assessing the numerical percentage for any associated ejection fraction.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In this case, the Board emphasizes that it is partially granting his claim for an increased rating for his heart disability, and has considered his lay statements of worsened severity and chest pains in assigning a higher 30 percent rating.  However, his lay statements are not a basis for a rating even higher than assigned, herein.

	(CONTINUED ON NEXT PAGE)

There is no basis to "stage" his rating under Hart because his heart disability has never been more than 30 percent disabling at any time since August 2006 (one year prior to filing his current claim) to the present.  The Board finds there is sufficient evidence to assign a higher rating of 30 percent, but no greater, under DC 7015, for the entire period of the appeal.  Thus, there is no further reasonable doubt to resolve in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B.  Left and Right Knee Disabilities, For the Period through September 17, 2009

At the outset, the Board notes the Veteran has been diagnosed with degenerative joint disease of the left and right knees, based upon X-ray testing, as noted by the March 2008 VA examiner.  The Veteran's left knee degenerative changes have been assigned a 10 percent rating, under 38 C.F.R. § 4.71a (diseases of the musculoskeletal system), DCs 5010-5260.  In that regard, DC 5010, for traumatic arthritis, refers to degenerative arthritis under DC 5003, which in turn is rated under limitation of motion of the left knee joint, so here, 38 C.F.R. § 4.71a, DC 5260 for limitation of flexion of the left knee.  Similarly, the Veteran's right knee pain with DJD disability has been assigned a 10 percent rating under DC 5260, representing right knee limitation of motion due to arthritis in that knee.  

According to DC 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under DC 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  
38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

DC 5260 provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a 0 percent (noncompensable) rating.

DC 5261 provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a 0 percent (noncompensable) rating.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II.  

Under DC 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

Several other Diagnostic Codes pertain to knee disabilities in addition to those above.  They include:  DC 5256 for ankylosis of the knee; DC 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint; DC 5259 for symptomatic removal of the semilunar knee cartilage; DC 5262 for impairment of the tibia and fibula; and DC 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  DC 5258 provides for a 20 percent rating while DC 5259 provides for a 10 percent rating.

Pyramiding, rating the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit evaluation under several Diagnostic Codes.  The critical element permitting the assignment of multiple ratings under several Diagnostic Codes is that none of the symptomatology for any one of the disorders is duplicative or overlapping with the symptomatology of the other disorder.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Two examples are notable.  First, separate disability evaluations are assigned where the Veteran has both a limitation of flexion and a limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).  Second, a Veteran may receive separate ratings for arthritis and subluxation/instability or cartilage impairment of the same knee under Diagnostic Codes 5003 and 5257, 5258-5259.  See VAOPGCPREC 09-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998); VAOPGCPREC 23-97 (July 1, 1997) 62 Fed. Reg. 63604 (1997); see also Esteban, 6 Vet. App. at 259; Licthenfels v. Derwinski, 1 Vet. App. 484 (1991).

In considering the potential applicability of other diagnostic codes, the Board finds that 5256 (ankylosis of the knee), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum) are not applicable in this case, as the medical evidence does not show the Veteran has the type of impairment contemplated by these other codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).  For example, the mere fact that he continues to have range of motion in his left and right knees, even if less than normal range of motion, in turn means that, by definition, his knees are not ankylosed.  Ankylosis is the complete immobility and consolidation of the joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

During the pertinent period of the appeal, the competent and credible medical and lay evidence of record does not demonstrate a rating higher than 10 percent is warranted under the applicable rating criteria for limitation of flexion and extension (DCs 5260 and 5261), and/or instability/subluxation (DC 5257).  

There are two VA examinations during the appeals period, conducted in March 2008 and September 2009.  

At the March 2008 VA examination, the Veteran reported a history of intermittent swelling in the left knee; having to wear a brace for walking on an intermittent, but frequent basis; moderate to severe flare-ups of his DJD every 2 to 3 weeks, repeated effusion into his left knee joint; and weekly locking episodes in both knees.  
On range-of-motion testing for the left and right knees, the March 2008 VA examiner found flexion for the left and right knees to 120 degrees, when there was no consideration of pain on motion.  However, the examiner found motion limited to 100 degrees for the right knee and to 90 degrees for the left knee, when there was consideration of pain on active motion.  For both knees, extension was full to 0 degrees, with no pain present.  On repetitive testing, there was no additional limitation of motion due to painful motion.  

At the September 2009 VA examination, the Veteran reported he had to use a knee brace and crutches.  At this exam, he complained of severe weekly flare-ups of joint pain, and stiffness, but no locking.  On range-of-motion testing for the left and right knees, the September 2009 VA examiner found flexion for the left and right knees limited to 105 degrees, with consideration of pain on active motion.  For both knees, extension was full to 0 degrees, with consideration of pain on active motion.  On repetitive testing, there was no additional limitation of motion due to painful motion.  

A March 2009 private treatment session assessed the Veteran had limitation of extension to 5 degrees, and limitation of flexion to 120 degrees.  Also, an April 2009 private treating provider found full extension (i.e., to 0 degrees) and flexion to 140 degrees, or full flexion in the left knee.  This private provider also noted trace effusion into the left knee.

So, the Board finds the overall probative evidence does not support a rating higher than 10 percent for limitation of flexion, under DC 5260.  Here, the Veteran's knee flexion is not so limited as to warrant the higher 20 percent disability rating, even considering the extent of the Veteran's pain associated with his arthritis.  The worst finding by the VA examiners showed flexion limited to 90 degrees for the left knee and 100 degrees for the right knee, considering evidence of pain on motion.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  Neither his left nor right knee disabilities approach the necessary limitation of flexion to 30 degrees or less, as required for a higher 20 percent disability rating for the left or right knee disabilities.  

	(CONTINUED ON NEXT PAGE)

Considering the extent of the pain associated with his arthritis, the Veteran did not have any resultant, compensable limitation of extension.  In fact, there are no findings of any limitation of extension of the right knee.  The Board acknowledges that a private treating provider in March 2009 assessed the Veteran had limitation of extension to 5 degrees, but this only warrants a noncompensable rating of 0 percent under DC 5261.  Otherwise, the Veteran exhibited full extension to 0 degrees as found by VA examiners and a private April 2009 evaluation.  Indeed, even with complaints of pain at VA examinations, the Veteran had no loss of extension (functional loss).  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) ("pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.").  This does not warrant a compensable rating (10 percent) under DC 5261, which requires actual extension restricted to at least 10 degrees.  

Here, the weight of the evidence is against a finding that pain or limitation of motion on repetitive use results in functional loss warranting any increased evaluation.  Importantly, repetitive motion testing revealed no additional limitation of motion to warrant higher ratings based on either flexion or extension.  The Board therefore finds that there is no basis for the assignment of a higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  This is inapplicable here, because the Veteran is already in receipt of minimum compensable ratings for limited motion of his left and right knees, including as limited by painful motion due to arthritis.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain, and DeLuca factors of functional loss, reasonably shown to be due to the Veteran's arthritis of the knees, are contemplated in the currently assigned 10 percent rating.  There is no indication that his associated pain causes functional loss greater than that contemplated by the 10 percent evaluation now assigned for each knee.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.  The VA examinations clearly took the Veteran's complaints of pain (functional loss) into account when calculating his range of motion.

The Board recognizes the Veteran's complaints of pain throughout the range of motion on active and repetitive motion on the exams.  The case of Mitchell is instructive, in its conclusion that, "In sum, nothing in this Court's caselaw supports the [Veteran's] contentions that she should be given the maximum disability ratings under DCs 5260 and 5261 simply because she experiences pain throughout the range of motion of her left knee."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Here, there is no basis to award the Veteran the maximum ratings for limitation of flexion and extension, due to the complaints of pain on range-of-motion testing of the knees.  Again, even with his complaints of pain, the Veteran had no loss of flexion or extension (i.e., functional loss) to warrant higher ratings under DC 5260 or DC 5261.

Moreover, although he has degenerative arthritis under DCs 5010 and 5003, with resulting limitation of flexion under DC 5260, the Veteran is not entitled to a separate rating for lateral instability/recurrent subluxation under DC 5257.  There are no objective clinical findings by the VA examiners suggesting the Veteran has either recurrent subluxation or lateral instability in the right or left knees to warrant application of DC 5257.  Rather, the March 2008 and September 2009 VA examiner both specifically noted the right and left knees were stable, with no giving way or episodes of dislocation or subluxation.  

With the exception of the separate rating assigned below for the right knee disability, evidence of increased left and right knee symptomatology has not been established, either through medical or lay evidence.

	(CONTINUED ON NEXT PAGE)

i.  Separate Rating for Symptomatic Removal of Semilunar Knee Cartilage

The Board has considered the application of other diagnostic codes relevant to the knee, particularly the potential applicability of DC 5259 (symptomatic removal of semilunar cartilage) and DC 5258 (dislocated semilunar cartilage with frequent locking, pain and effusion).  

In this regard, a February 2009 private MRI of his left knee provided an impression of degenerative arthritis, tears of the medial and lateral menisci, baker's cyst containing possible loose bodies, torn anterior cruciate ligament.  

Then, in March 2009, the Veteran had to undergo a left knee surgery.  The preoperative diagnosis was internal derangement of the left knee.  A private surgeon, Dr. K.T., performed an arthroscopic debridement of the left knee with:  (1) partial lateral meniscectomy; (2) resection of a tibial eminence osteophyte; and (3) abrasion chondroplasty of the lateral tibial plateau and the lateral femoral condyle.  Notably, the postoperative diagnoses were (1) degenerative lateral meniscus tear left knee; (2) grade 4 chondromalacia of the lateral femoral condyle and lateral tibial plateau; and (3) tibial eminence osteophyte.  

Thus, it appears the March 2009 left knee surgery was able to correct some of the Veteran's left knee symptoms due to dislocated cartilage.  Whereas, the Veteran had reported to the March 2008 VA examiner that he had regular locking episodes, flare-ups of pain, and effusion; after the March 2009 surgery, he was noted to only have trace effusion, as noted by an April 2009 treating provider.  Significantly, at the September 2009 VA examination, although he continued to report regular flare-ups and having to use assistive devices, he also reported no locking episodes.  This tends to suggest a cessation of locking episodes due to the March 2009 left knee surgery.  

Because the March 2009 surgery ameliorated the Veteran's left knee symptoms, he does not demonstrate he has dislocated semilunar cartilage with frequent locking, pain and effusion.  For that reason, there is no basis to award a separate 20 percent rating for his left knee under DC 5258.  

So, both before and after the surgical removal of a portion of his meniscus, it appears the Veteran had problems resulting from cartilage impairment in his left knee, including cartilage tears and loose bodies.  Resolving any doubt in the Veteran's favor, through September 17, 2009, the evidence of record shows there is sufficient evidence to award the Veteran a 10 percent rating under DC 5259, for symptomatic removal of semilunar cartilage of the left knee.  

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claims for increased ratings for his left and right knee disabilities.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of pain and difficulty walking.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  As a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his left and right knee disabilities in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his left and right knee arthritis.  Moreover, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his knee disabilities.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Through September 17, 2009, there is no basis to "stage" his left and right knee ratings for limitation of motion due to arthritis under Hart.  His left and right knee disability ratings for limitation of motion due to arthritis have each never been more than 10 percent disabling at any time since August 2006 (one year prior to filing his current claim, in August 2007) to September 17, 2009.  Through September 17, 2009, there is also no basis to "stage" his separately assigned compensable, 20 percent left knee rating for dislocated semilunar cartilage under Hart, because it has never been more than 20 percent disabling at any time since August 2006 (one year prior to filing his current claim, in August 2007) to September 17, 2009.  

As the preponderance of the evidence is against the Veteran's claims for still higher left and right knee disability ratings, the "benefit-of-the-doubt" rule is not applicable, and the Board must deny these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

C.  Lumbar Spine Disability, For the Period through September 17, 2009

The Veteran's service-connected lumbar spine degenerative changes disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, for degenerative arthritis of the spine.  This disability, among the several spinal disabilities addressed in Diagnostic Codes 5235 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  

The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the General Rating Formula, disability ratings for the lumbar spine are as follows:  

A 10 percent disability rating is warranted for:  (1) forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, (2) the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees, (3) muscle spasm, guarding, or localized tenderness is present but does not result in abnormal gait or abnormal spinal contour, or (4) a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or (3) muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  The 100 percent rating requires unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from zero degrees to 90 degrees forward flexion, zero degrees to 30 degrees extension, zero degrees to 30 degrees left and right lateral flexion, and zero degrees to 30 degrees left and right lateral rotation.  General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V.  Each range of motion measurement is rounded to the nearest 5 degrees.  Id., Note (4).

Diagnostic Code 5242 indicates that consideration also should be made of Diagnostic Code 5003.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's thoracolumbar spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent evaluation is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).  Each spinal segment manifesting clearly distinct effects of IVDS is to be rated separately.  Id., Note (2).

Applying the above criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent for the Veteran's low back disability.  These range-of-motion findings thereby provide highly probative evidence against the claim for a rating higher than the current 10 percent rating. 

The March 2008 VA examiner diagnosed degenerative changes of the lumbar spine, although X-ray testing revealed no bony abnormality.  At his March 2008 VA examination, he denied any symptoms or urinary or fecal incontinence, numbness, paresthesias, leg or foot weakness, fatigue, spasms, weakness, stiffness, or even pain.  However, he complained of severe flare-ups of his spinal condition once a year.  On physical examination, the examiner found there is no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Indeed, he had no abnormal spinal curvatures, normal posture and normal gait.  The examiner specifically found no thoracolumbar spine ankylosis and no cervical spine ankylosis.  The examination report found he had normal range of motion in all directions, with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral bending to 30 degrees, and right and left lateral rotation to 30 degrees, with no pain found throughout all ranges of motion, on either active or repetitive motion.  

The September 2009 VA examination noted X-ray testing that provided an impression of mild degenerative changes of the lumbar spine.  The examiner diagnosed lumbar spine, degenerative disc disease.  On examination, the Veteran complained of daily morning stiffness of his back and moderate non-radiating low back pain.  He complained of flare-ups three times a year, last 1-2 days each.  He again denied any symptoms or urinary or fecal incontinence, numbness, paresthesias, leg or foot weakness, fatigue, spasms, and weakness.  However, he now complained of stiffness, daily moderate low back pain.  Significantly, the examiner noted there are no incapacitating episodes of spine disease.  The examiner also observed normal posture and no abnormal spine curvatures, but noted he had an antalgic gait.  Nonetheless, the examiner found there is no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The examiner specifically found no thoracolumbar spine ankylosis.  

At the September 2009 VA examination, the Veteran showed objective evidence of pain on active and repetitive motion.  However, the examination report found he had normal range of motion in all directions, with forward flexion to 90 degrees, extension to 30 degrees, right and left lateral bending to 30 degrees, and right and left lateral rotation to 30 degrees, with consideration of pain on active motion.  There was no additional limitation of motion on repetitive motion.  

Altogether, the objective findings of the VA examiners demonstrate flexion of 90 degrees, which is greater than the 60 degrees required for a 20 percent rating.  As well, he showed combined thoracolumbar spine range of motion findings of far greater than 120 degrees.  Indeed, he showed normal range of motion on both examinations, even including consideration of pain on active and repetitive motion at the September 2009 examination.  Such findings would not even qualify for a 10 percent rating, absent consideration of pain on motion due to lumbar spine arthritis.  So, there is simply no way for him to establish limitation of motion of the spine that might allow a rating higher than 10 percent, even considering pain and stiffness on motion, etc. 

There is no evidence the Veteran's lumbar spine disability involves forward flexion of the thoracolumbar (thoracic and lumbar) segment greater than 30 degrees but not greater than 60 degrees.  Moreover, there is additionally no evidence that the Veteran has a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  As mentioned, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243, General Formula, Note (2).  Thus, there are no ranges of motion findings that are sufficiently limited as to establish a higher 20 percent rating.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243.  There was also no competent medical evidence, let alone contention by the Veteran, that there has been any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, the March 2008 VA examiner specifically rejected this notion.  Id.  

The Veteran's service-connected low back disability is not manifested by the limitation of motion of the lumbar spine that is required for a higher 20 percent disability rating, let alone an even higher percentage rating.  Again, the examiners specifically found no thoracolumbar spine ankylosis and no cervical spine ankylosis.  In this regard, there is no evidence of forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warranting an even higher 40 percent evaluation; or unfavorable ankylosis of the entire thoracolumbar spine warranting a still higher 50 percent evaluation.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.  So a higher rating is not warranted under the General Formula of DCs 5235-5242. 

The Board turns its consideration to IVDS.  As mentioned, for purposes of assigning evaluations under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula, Note 1 (2011).  Here, though, there is no evidence of record indicating the Veteran has had any incapacitating episodes due to his lumbar spine disability.  The November 2004 and August 2008 VA examination reports contain neither complaint by the Veteran nor medical finding of any incapacitating episodes due to his low back disability.  During the period on appeal, there is no indication he had IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Therefore, he also has not met the criteria for a 20 percent disability rating under the IVDS-specific criteria.  

There is no basis to "stage" his rating under Hart because his lumbar spine disability has never been more than 10 percent disabling at any time since August 2006 (one year prior to filing his current claim, in August 2007) to September 17, 2009.  Since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

	(CONTINUED ON NEXT PAGE)

The Board further notes that there is no basis for the Veteran to warrant a separate compensable rating for lower extremity radiculopathy or sciatic neuropathy, as there is no contention by the Veteran nor indication in any medical findings of record that he has this additional disability associated with or otherwise part and parcel of his low back disability.  See 38 C.F.R. § 4.124a; 38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7.  

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.


	(CONTINUED ON NEXT PAGE)

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  The Veteran's low back and left and right knees disabilities were applied to the applicable rating criteria, which contemplate the type of arthritic pain, flare-ups, locking and limitation of motion that are exhibited here.  The Veteran's heart disability was applied to the applicable rating criteria, which specifically contemplate manifestations and symptoms of decreased cardiovascular capacity, such as the chest pains complained of by this Veteran.

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted. See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran does not contend nor does any lay or medical evidence suggest that the Veteran is unemployable as a result of his service-connected heart, left and right knee and lumbar spine disabilities.  Thus, the Board concludes that a TDIU claim has not been raised here.

	(CONTINUED ON NEXT PAGE)


II.  Analysis-Service Connection for Hypertension

The Veteran contends he developed hypertension during his active duty military service.  Alternatively, he asserts his hypertension was chronically aggravated by his service-connected heart disability, i.e., first degree AV block.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases such as hypertension will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hypertension for VA purposes is established if the diastolic blood pressure is 90mm. or more, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Veteran's 2008 private medical records show he is diagnosed for hypertension.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Concerning the crux of his claim, there is simply no competent medical findings that indicate his current hypertension is proximately due to, the result of, or chronically aggravated by his service-connected heart disability.  Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  

It seemingly is in this particular instance since hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Concerning the Veteran's lay statements, he does not make specific allegations as to how his service-connected first degree AV block disability either causes or aggravates hypertension.  He asserts only a general allegation regarding any etiological relationship.

The Board next considers entitlement on a direct service-incurrence theory.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

However, there is no indication of in-service incurrence of hypertension.  His service treatment records are silent for any treatment or clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  
A review of the post-service evidence also does not support the conclusion that current hypertension is causally related to active duty service, as there are no medical findings indicating this possibility.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

There is also no indication of entitlement to presumptive service connection for chronic diseases, under 38 C.F.R. § 3.309(a).  The record does not show by objective evaluation that he manifested hypertension to a degree of 10 percent by July 1996 (within the first year following his active duty service discharge, in July 1995).  

Additional causal evidence against the claims, and while not dispositive, is the lapse of so many years between discharge and the first documented diagnosis of hypertension, in March 2008.  This 13-year gap after service provides highly probative evidence against this claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Service connection on a direct or presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

	(CONTINUED ON NEXT PAGE)


Here, the Veteran seemingly asserts he has had persistent high blood pressure symptoms dating back to active duty military service.  The Board emphasizes that he is not competent to diagnose hypertension or attribute alleged high blood pressure symptoms to hypertension either during or since active duty service; or to make statements regarding the etiology of his current hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  First, high blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced high blood pressure since service.  There is also no supportive clinical data (recorded blood pressure readings) documenting hypertension until many years post-service.  Second, hypertension is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

	(CONTINUED ON NEXT PAGE)

ORDER

The claim for service connection for hypertension is denied.

A higher 30 percent rating for first degree AV block is granted, subject to the laws and regulations governing the payment of VA compensation.

For the period through September 17, 2009, the claim for a rating higher than 10 percent for the right knee disability is denied.  

For the period through September 17, 2009, the claim for a rating higher than 10 percent for limitation of motion due to left knee DJD is denied.  

For the period through September 17, 2009, a separate 10 percent rating for left knee, symptomatic removal of semilunar cartilage, is granted, subject to the laws and regulations governing the payment of VA compensation.

For the period through September 17, 2009, the claim for a rating higher than 10 percent for lumbar spine degenerative changes is denied.


REMAND

Unfortunately, a remand is required for his increased rating claims, for the period since September 18, 2009 to the present, for his service-connected left and right knee disabilities and lumbar spine disability.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

I.  VA Examination for Left and Right Knee and Lumbar Spine Disabilities, 
Since September 18, 2009 to the Present

The Veteran's left and right knee and lumbar spine disabilities must be reexamined to reassess their severity, for the period since September 18, 2009 to the present.  
Here, the Veteran testified at his personal hearing that his knee and back disabilities have worsened since the last VA examination in September 2009.  T. at 18-19.  Because there are no other medical records to shed light on the severity of these disabilities, the Board finds his claims warrant a VA compensation examination to assess the current severity of his service-connected left and right knee and lumbar spine disabilities.  38 C.F.R. § 3.327 (2011); see Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

The last examination for his knees and lumbar spine was provided over 3 years ago, additionally raising the need for a more current examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

II.  Potentially Outstanding Treatment Records

As an ancillary matter, the AOJ should confirm if there are any outstanding private or VA treatment records.  Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  
See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran, that are not already of record.

2.  After completing the requested development in paragraph #1, schedule a VA compensation examination to determine the severity of the Veteran's service-connected lumbar spine disability.  The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of his lumbar spine disability, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

With respect to the lumbar spine disability, all range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's lumbar spine (i.e., the extent of his pain-free motion).  

The examiner should also express an opinion as to whether pain in the lumbar region could significantly limit functional ability during flare-ups or during periods of repeated use, noting, if feasible, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  

The examiner should also identify the nature and severity of any identified neurologic impairment related to the lumbar spine disability.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

	(CONTINUED ON NEXT PAGE)



3.  After completing the requested development in paragraph #1, schedule a VA compensation examination to determine the severity of the Veteran's service-connected left and right knee disabilities.  The claims folder and a copy of this remand must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of his left and right knee disabilities, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered. 

Describe all symptoms caused by the service-connected knee disabilities, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether each knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination. 

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when each knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should state whether there is any instability/subluxation of either knee.  If so, the examiner should describe the severity of such instability/subluxation as "slight," "moderate," or "severe."

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

5.  Then readjudicate the remaining claims, in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


